Citation Nr: 1509141	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for vertigo to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife, Observer



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2013.  A transcript of the hearing is associated with the claims file.  Pursuant to a request from the Veteran, a transcript of this hearing was provided to the Veteran in January 2015.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss disability results from acoustic trauma during service.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for right ear hearing loss disability.

The Veteran filed a claim for service connection for bilateral hearing loss in October 2010, and the medical evidence of record shows that the Veteran has had right ear hearing as defined by VA regulation during the course of this appeal.  See 38 C.F.R. § 3.385.  In this regard, the Veteran exhibited a speech recognition score of 92 percent for his right ear with puretone thresholds of 40 decibels at 4000 Hertz at his October 2011 VA audiological examination.  

Moreover, the Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his current hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Indeed, VA has already granted the Veteran service connection for his left ear hearing loss disability and tinnitus based on his claimed in-service acoustic trauma.

Thus, the remaining question pertaining to service connection is whether the Veteran's right ear hearing loss disability is related to his military noise exposure.  The Veteran has provided competent complaints of symptoms regarding trouble hearing which onset during service and has continued since.  The Veteran's wife submitted a statement in support of the Veteran's claim reporting that since the day the Veteran returned from Vietnam he had symptoms such as trouble knowing and understanding what was being said directly to him.  Service treatment records reflect that audiological recordings at 500, 1000, 2000, and 4000 Hertz documented threshold shifts from 0 to 5 degrees between entry and exit examinations.  See June 24, 1965 entry examination and September 25, 1967 exit examination.  The record does not indicate any significant post-service exposure to acoustic trauma.  Since service, the evidence establishes that he has a right ear hearing loss disability.  Therefore, the provisions of 38 C.F.R. § 3.385 are met.  Based upon the record, the Board is unable to dissociate the current disability from the in-service abnormal objective findings of threshold shifts or the lay evidence of decreased acuity.

To the extent there is a negative VA etiological opinion regarding the right ear (and a positive opinion regarding left ear hearing loss and tinnitus) from October 2011, the Board notes the document contains errors of fact and is of low probative value.  For instance, the VA examiner noted there was "no change" in hearing of the right ear in the September 1967, however there was a threshold shift, as discussed above.  Resolving doubt in favor of the appellant, the Board concludes that service connection must be granted for the Veteran's right ear hearing loss.


ORDER

 Service connection for right ear hearing loss disability is granted.


REMAND

The Veteran claims that he had periodic dizziness that onset during his military service.  See Hearing Transcript, pg. 16.  The Board notes the Veteran reported dizziness or fainting spells on his report of medical history upon entry but not upon exit from the military.  A private December 2010 treatment record shows reported dizziness as an ear, nose and throat symptom.  The Veteran is currently service-connected for bilateral hearing loss disability and tinnitus.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  Additional development is required before the Veteran's claim is decided.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not undergone a VA examination in conjunction with this claim.  Under the "low threshold" standard of McLendon, and to ensure that the Veteran is properly assisted in the development of his claim, an examination to determine if there is a nexus between any current or recent diagnosis of vertigo and his military service and/or service-connected disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection on a secondary basis.  

2.  The RO/AMC must arrange for the Veteran to be examined to determine the nature and etiology of any vertigo diagnosed during the period of this appeal.  The claims file must be made available to the examiner for review. 

Following an interview, examination, and complete review of the file, to include the statements made by the Veteran, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that any recent or current vertigo:

(a) is related to the Veteran's military service; or

(b) was caused or aggravated by the Veteran's service-connected disabilities (tinnitus, hearing loss, prostate cancer, erectile dysfunction).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the issue of entitlement to service connection for vertigo.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


